Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on September 13, 2019.
Claims 1-44 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed July 10, 2020, October 9, 2020, November 16, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. Using claim 25 as the example, the abstract idea is identified as collecting historical case vector data from one or more client service systems; obtaining current case vector data representing current client cases associated with one or more clients of a service provider; providing the current case vector data to the trained one or more machine learning anomaly detection models; identifying one or more anomalies in the current case vector data for one or more specific current client cases; providing the current case vector data to one or more machine learning-based language processing models; identifying one or more client sentiments in the current case vector data for one or more specific current client cases; generating a signal report, the signal report including: a listing of each of the one or more specific current client cases having one or more identified anomalies and the specific one or more anomalies associated with the listed more specific current client cases having one or more identified anomalies; and -51 -RMN1003a listing of each of the one or more specific cases having one or more identified client sentiments and the specific one or more client sentiments associated with the listed more specific current client cases having one or more identified one or more client sentiments; and providing the signal report to an agent for the service provider.
This is an example of an abstract idea directed to Certain Methods of Organizing Human Activity as the claims recite steps performed in a customer service environment where historical customer actions are used to identify current activities that typically indicate customer sentiment which includes steps and rules to follow to detect and classify human emotion.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of detecting and classifying human emotion in a customer service environment. The claims do recite the use of machine learning, but the judicial exception of detecting client satisfaction is generally linked to the machine learning as a technological environment. Therefore, the recitation of machine learning does not provide a practical application of the abstract idea. See MPEP §2106.05(h). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself. See MPEP §2106.05(a). The claims require no more than a generic computer (a processor and memory in independent claims 1, 12, and 25) to implement the abstract idea, which does not amount to significantly more than an abstract idea. See MPEP §2106.05(f). Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis. Using a generic computer to implement an abstract idea does not provide an inventive concept. Therefore, the claims recite ineligible subject matter under 35 USC §101.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “training, using the historical case vector data, one or more machine learning anomaly detection models to detect anomalies in case data indicating potential client dissatisfaction” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  
The dependent claims further recite steps for data processing (see claims 2-8, 13, 14, 16-19, 23, 24, 26-31, 33, 34, 26-39, 43, and 44) and data reporting (see claims 9-11, 15, 20-22, 32, 35, and 40-42) that are part of the abstract idea of detecting client satisfaction and do not add “significantly more” to the abstract idea. Similar to the independent claims, the dependent claims generally “apply” the concept of detecting and classifying human emotion in a customer service environment. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 12 and 25.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 12, 13, 14, 17, 18, 21, 25, 32-34, 37, 38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig (US 2017/0316438) in view of Fenner et al. (US 2005/0179382).
Claim 1: Konig discloses
collecting, using one or more computing systems, historical case vector data from one or more client service systems; ([0076] In operation 340, the CX analytics module may generate a set of predictors 220 to predict customer and agent behavior based on the generated customer and agent models 232 and 234. The predictors 220 may correspond to deep neural networks (a deep neural network being a neural network that has more than one hidden layer) and the process of generating the predictors 220 may involve training the deep neural networks using the generated customer models 232, where the predictors 220 compute the probability that a particular customer will take a particular action (e.g., contact within a particular time frame over a particular channel or contact regarding a particular topic), based on the characteristics identified in the model 232. As such, the customer models 232 may be thought of as containing a list or set of features (e.g., a feature vector) and one or more of the features may be supplied as input features to the predictor 220, where the predictor 220 predicts the probability of an event not included in the set of input features. A predictor 220 may be trained for each group of customers (e.g., as divided by demographics as described above in the context of aggregated customer models 232c) and/or a predictor 220 may be trained for all customers as a whole. This training of the predictors 220 may be performed using, for example, the back propagation algorithm. Specific examples of the predictors 220 will be described in more detail below. [0091] These circumstances can be detected based on matching the current customer to customers in a similar situation who were upset (e.g., a predictor 220 may be a neural network trained to predict the probability of “customer dissatisfied” based on a plurality of customer attributes such as “unusually high bill,” “previous unresolved contact regarding billing,” and “consistent on-time payment.” This may be trained based on identifying prior historical interactions with customers and using features or attributes (e.g., a set or vector of features or attributes) of the customers other than the customer's dissatisfaction as the inputs and whether or not the customer is dissatisfied as the output.
training, using the historical case vector data, one or more machine learning anomaly detection models to detect anomalies in case data indicating potential client dissatisfaction; ([0091]… This may be trained based on identifying prior historical interactions with customers and using features or attributes (e.g., a set or vector of features or attributes) of the customers other than the customer's dissatisfaction as the inputs and whether or not the customer is dissatisfied as the output.)
obtaining, using one or more computing systems, current case vector data representing current client cases associated with one or more clients of a service provider; ([0063] Each of the individual customer models 232i includes all of the information about the customer's past interactions with the contact center or organization. A customer experience predictor (or prediction model) 220 may use the individual customer models 232i to compute probability distributions regarding the customer's current state (e.g., the probability that the customer ready to buy another product, the probability that the customer is going to cancel membership, or the probability that the customer is angry) and probability distributions regarding future interactions or the customer's future behavior (e.g., will the customer renew his or her subscription next month, will the customer contact next week to purchase a new product, will the customer contact the support line tomorrow). The individual customer models 232i may also be used to identify specific agent models 234i or types of agents that would be best suited to resolve various issues. For example, some customers may identify better with agents who take a more direct approach in directly solving issues while other customers appreciate more time spent listening to the customer complaints and apologizing for mistakes in performance.)
providing the current case vector data to the trained one or more machine learning anomaly detection models; ([0058] Referring to FIG. 2A, according to one embodiment of the present invention, there are four main modules or components to the system. First, a customer experience analytics database 210 collects or stores all of the interaction data from all various applications 240 at the contact center and can deliver this data for use in training (e.g., by applying machine learning techniques 260) the customer experience (CX) predictors 220 and the customer experience (CX) models 230. This data may include interaction content (e.g., transcripts of the interactions and events detected therein), interaction metadata (e.g., customer identifier, agent identifier, medium of interaction, length of interaction, interaction start and end time, department, tagged categories), and the application setting (e.g., the interaction path through the contact center).
 identifying, using the one or more machine learning anomaly detection models, one or more anomalies in the current case vector data for one or more specific current client cases; ([0078] Based on determinations of the forecasted behavior of the customers and agents, the CX analytics module 47 may generate application settings in operation 360. While the application settings will generally differ based on the particular needs of the application to be configured, generally speaking, embodiments of the present invention make use of the predictors 220 to calculate probabilistic expected values (e.g., an expected call volume or a likelihood of a particular event). These predictions or calculated expected values are then applied to particular application-specific conditions (e.g., calculations specific to the application) to calculate the application parameters. For example, predictions of call volume during a future shift may be used to calculate an appropriate agent staffing for that shift to handle the predicted call volume. [0079] These application settings may be for applications different from which the input data was collected in operation 310 and aggregated in operation 320. For example, data collected from a web server regarding a customer's activity on the organization's website may be used to predict the user's likely topics when calling in to speak to a human agent over the phone and therefore data collected from the web server (or a web analytics system) may affect the routing or work force management applications. [0090] Another example of an application of a customer experience analytics module 47 according to embodiments of the present invention is the prediction of a customer's likely next action and to take a proactive action in response to the customer's next action or to personalize service when the customer next contacts the organization. For example, some customers may have a high probability of contacting the organization if they have an unusually high bill or if their previous interactions with the organization left issues unresolved. Rather than allow the customer to remain angry before contact, a customer experience analytics module 47 may automatically determine that the customer may be dissatisfied and identify the customer as one who should receive proactive contact from an appropriate agent or knowledge worker of the organization to resolve the issue.
generating, using one or more computing systems, a signal report, ([0006] The predictor may be a deep neural network, and training the predictor in accordance with the customer models may include: calculating, for each of the customer models, a plurality of features; identifying a target feature among the plurality of features; generating training data, the training data including a plurality of examples, wherein each of the examples may include: a plurality of input features corresponding to the plurality of features without the target feature; and at least one output feature corresponding to the target feature; and training the deep neural network in accordance with the training data by applying a back propagation algorithm.; [0091] These circumstances can be detected based on matching the current customer to customers in a similar situation who were upset (e.g., a predictor 220 may be a neural network trained to predict the probability of “customer dissatisfied” based on a plurality of customer attributes such as “unusually high bill,” “previous unresolved contact regarding billing,” and “consistent on-time payment.” This may be trained based on identifying prior historical interactions with customers and using features or attributes (e.g., a set or vector of features or attributes) of the customers other than the customer's dissatisfaction as the inputs and whether or not the customer is dissatisfied as the output. [0092] Another example of next best action relates to customer life cycle state predictions. For example, customers who are in the state of being “happy and looking to buy more” can similarly be identified by a predictor 220 (e.g., a deep neural network) trained on examples of customers (e.g., described by the customer models 232 of attributes or features) and whether or not those customers accepted a sales offer regarding new products and/or upgrade options. As such, a predictor 220 of amenability to sales offer may take an input customer model 232 and output a probability that the customer will accept a sales offer.) the signal report including a listing of each of the one or more specific current client cases having one or more identified anomalies and the specific one or more anomalies associated with the listed more specific current client cases having one or more identified anomalies; ([0090] Another example of an application of a customer experience analytics module 47 according to embodiments of the present invention is the prediction of a customer's likely next action and to take a proactive action in response to the customer's next action or to personalize service when the customer next contacts the organization. For example, some customers may have a high probability of contacting the organization if they have an unusually high bill or if their previous interactions with the organization left issues unresolved. Rather than allow the customer to remain angry before contact, a customer experience analytics module 47 may automatically determine that the customer may be dissatisfied and identify the customer as one who should receive proactive contact from an appropriate agent or knowledge worker of the organization to resolve the issue.)
Konig does not explicitly disclose providing, using one or more computing systems, the signal report to an agent for the service provider.
Fenner, however, discloses [0044] Notification Module is a device that is capable of receiving communications from the Data Analyzer and notifying the business owner or service provider that the customer satisfaction or dissatisfaction response level has reached a specified threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included notification regarding dissatisfaction, as disclosed by Fenner in the system disclosed by Konig, for the motivation of providing a method of proactively contacting customers to minimize the dissatisfaction.
Claim 12: Konig discloses
obtaining, using one or more computing systems, current case data representing cases associated with clients of a service provider; ([0076]; [0091] These circumstances can be detected based on matching the current customer to customers in a similar situation who were upset (e.g., a predictor 220 may be a neural network trained to predict the probability of “customer dissatisfied” based on a plurality of customer attributes such as “unusually high bill,” “previous unresolved contact regarding billing,” and “consistent on-time payment.” This may be trained based on identifying prior historical interactions with customers and using features or attributes (e.g., a set or vector of features or attributes) of the customers other than the customer's dissatisfaction as the inputs and whether or not the customer is dissatisfied as the output)
providing the current case data to one or more machine learning-based language processing models;  -48-RMN1003([0091])
 identifying, using the one or more machine learning-based language processing models, one or more client sentiments in the current case data for one or more specific current client cases; ([0059] and [0063])
generating, using one or more computing systems, a signal report, ([0006]; [0091]-[0092]) the signal report including a listing of each of the one or more specific cases having one or more identified client sentiments and the specific one or more client sentiments associated with the listed more specific current client cases having one or more identified one or more client sentiments; ([0090]).
Konig does not explicitly disclose providing, using one or more computing systems, the signal report to an agent for the service provider.
Fenner, however, discloses [0044] Notification Module is a device that is capable of receiving communications from the Data Analyzer and notifying the business owner or service provider that the customer satisfaction or dissatisfaction response level has reached a specified threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included notification regarding dissatisfaction, as disclosed by Fenner in the system disclosed by Konig, for the motivation of providing a method of proactively contacting customers to minimize the dissatisfaction.
Claim 25: Konig discloses
collecting, using one or more computing systems, historical case vector data from one or more client service systems; ([0076]; [0091])
training, using the historical case vector data, one or more machine learning anomaly detection models to detect anomalies in case data indicating potential client dissatisfaction; ([0091])
obtaining, using one or more computing systems, current case vector data representing current client cases associated with one or more clients of a service provider; ([0063])
providing the current case vector data to the trained one or more machine learning anomaly detection models; ([0058])
identifying, using the one or more machine learning anomaly detection models, one or more anomalies in the current case vector data for one or more specific current client cases; ([0078]-[0079]; [0090])
providing the current case vector data to one or more machine learning-based language processing models; ([0102] According to one embodiment, one manner of generating the Customer.sub.Fi is to train a deep neural network using deep learning. The output of such a neural network is the probability that a customer will contact an organization about a specific interaction reason T during a certain shift F. According to one embodiment, one deep learning network is trained for all interaction reasons T, but embodiments of the present invention are not limited thereto and, as would be understood by one of skill in the art, for example, separate neural networks may be trained for each call reason or for other parameters. [0103] In some embodiments of the present invention, the features (or attributes or parameters) supplied to the predictor 220 may include: the number of times the customer contacted the organization regarding each call reason (T.sub.1, T.sub.2, . . . , T.sub.y) in the past 48 hours; the number of times the customer contacted the organization regarding each call reason (T.sub.1, T.sub.2, . . . , T.sub.y) in the past 30 days; the number of times the customer contacted the organization regarding any call reason in the past 30 days; the prior of customers in general contacting the organization about each call reason (T.sub.1, T.sub.2, . . . , T.sub.y) (e.g., probability that any customer will contact the organization regarding each call reason); and whether the customer had a change in account or service over the past week.
identifying, using the one or more machine learning-based language processing models, one or more client sentiments in the current case vector data for one or more specific current client cases; ([0059] Second, customer experience (CX) models 230 are used to model or profile customers and agents. For example, the customer models 232 include individual customer models 232i (both short term 232a and long term 232b) and aggregated customer models 232c. The aggregated customer models 232c may also include long term and short term models (e.g., one hour, two week, six month, one year, etc.). Similarly, the agent models 234 may include individual agent models 234i and aggregated agent models 234c. The customer models 232 store all available information about customers and enable the customer experience predictors 220 to make predictions of customer state and next actions. Similarly, the agent models 234 store all available information about agents to enable the customer experience predictors 220 to make predictions of agent performance characteristics, as shown by the arrow from the CX models 230 to the predictors 220. [0063] Each of the individual customer models 232i includes all of the information about the customer's past interactions with the contact center or organization. A customer experience predictor (or prediction model) 220 may use the individual customer models 232i to compute probability distributions regarding the customer's current state (e.g., the probability that the customer ready to buy another product, the probability that the customer is going to cancel membership, or the probability that the customer is angry) and probability distributions regarding future interactions or the customer's future behavior (e.g., will the customer renew his or her subscription next month, will the customer contact next week to purchase a new product, will the customer contact the support line tomorrow). The individual customer models 232i may also be used to identify specific agent models 234i or types of agents that would be best suited to resolve various issues. For example, some customers may identify better with agents who take a more direct approach in directly solving issues while other customers appreciate more time spent listening to the customer complaints and apologizing for mistakes in performance.)
generating, using one or more computing systems, a signal report, the signal report including: ([0006]; [0091]-[0092])
a listing of each of the one or more specific current client cases having one or more identified anomalies and the specific one or more anomalies associated with the listed more specific current client cases having one or more identified anomalies; and  -51 -RMN1003a listing of each of the one or more specific cases having one or more identified client sentiments and the specific one or more client sentiments associated with the listed more specific current client cases having one or more identified one or more client sentiments. ([0090])
Konig does not explicitly disclose providing, using one or more computing systems, the signal report to an agent for the service provider.
Fenner, however, discloses [0044] Notification Module is a device that is capable of receiving communications from the Data Analyzer and notifying the business owner or service provider that the customer satisfaction or dissatisfaction response level has reached a specified threshold.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included notification regarding dissatisfaction, as disclosed by Fenner in the system disclosed by Konig, for the motivation of providing a method of proactively contacting customers to minimize the dissatisfaction.
Claims 8 and 32: Konig further discloses wherein generating a signal report includes validating the one or more anomalies as valid anomalies ( [0087]; training data is separated into a validation set).
Claims 10, 21 and 41: Konig does not specifically disclose, but Fenner discloses, wherein providing the signal report to an agent for the service provider includes delivering a notification of the signal report to the user (see [0040]; notify the business owner or service provider that the customer dissatisfaction response level has reached a specified threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included notification regarding dissatisfaction, as disclosed by Fenner in the system disclosed by Konig, for the motivation of providing a method of proactively contacting customers to minimize the dissatisfaction.
Claims 13 and 33: Konig further discloses wherein the current case data includes textual data representing one or more of client case conversation data ( [0071]; customer rudeness in a voice conversation or text conversation), agent case conversation data  ([0071]; agent rudeness in a voice conversation or text conversation), and case survey result comment data ([0116]-[0117]; actual historical results and whether customers contacts the organization regarding those call reasons).
Claims 14 and 34: Konig further discloses wherein the one or more machine learning- based language processing models includes corpus data representing a plurality of sentiment indications ( [0071]; escalations due to rudeness as classified within a taxonomy in a text conversation in a chat session).
Claims 17 and 37: Konig further discloses wherein the specific one or more client sentiments associated with the listed more specific current client cases is a negative sentiment type (see [0071] rudeness. See also {[0090]-[0091]; the customer may be dissatisfied).
Claims 18 and 38: Konig further discloses wherein the specific one or more client sentiments associated with the listed more specific current client cases is a positive sentiment type (see 4[0113]; positive interactions with the same customer. See also [0092]; happy and looking to buy more).

Claims 2, 24, 26 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig in view of Fenner in view of Xu et al. (US 2015/0310487).
Claims 2, 24, 26 and 44: Konig/Fenner does not disclose assigning historical case vector data weights. (claims 7 and 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included assigning historical case vector data weights, as disclosed by Xu in the system disclosed by Konig/Fenner, for the motivation of providing a method of training the machine learning model of Konig.

Claims 3, 4, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig in view of Fenner in view of Hogan et al. (US 2018/0300450).
Claims 3, 4, 27 and 28: Konig/Fenner does not disclose that the historical case vector data a vector type is assigned to each vector of the vector data a vector type selected from the group of vector types consisting of: an anomaly-based-Gaussian vector type; an anomaly-based-IQR vector type; an average-based vector type; a mean-medium-based vector type; a standard-deviation-based vector type; and a threshold-based vector type or that he threshold-based vector data type includes assigning one of a maximum threshold value, a minimum threshold value, and a combination of the foregoing.
Hogan, however, discloses these limitations at [0233] and Table 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included statistical analysis of data that includes analysis strategies such as Gaussian, standard deviation estimated from IQR, median, mean, and standard deviation measures, where certain outliers are excluded, as disclosed by Hogan in the system disclosed by Konig/Fenner, for the motivation of providing a method of employing statistical analysis to analyze data regarding customer experiences.

Claims 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig in view of Fenner in view of Davar et al. (US 2016/0132901).
Claims 5 and 29: Konig/Fenner does not disclose, but Davar discloses, wherein in the collecting of the historical case vector data an object type is assigned to each vector of the vector data, wherein the object type comprises one of client object type, contact object type, and case object type ([0007], [0014], and [0016]; vendor data objects and client data objects in a customer relationship management system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the object types, as disclosed by Davar in the system disclosed by Konig/Fenner, for the motivation of providing a method of analyzing customer experience information in the CRM system of Konig.

Claims 6, 7, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig in view of Fenner in view of Anghel et al. (US 2019/0188065).
Claims 6, 7, 30 and 31: Honig/Fenner does not disclose a supervised machine learning anomaly detection model including point, contextual or collective anomaly types.
Anghel, however, discloses [0015] This classification further comprises feeding the selection of data points into a supervised, machine learning model, for it to further classify the selection of data points, whereby said anomalies are detected based on outputs from the supervised model and claim 9: wherein classifying the collected non-stationary data further comprises: feeding the selection of data points into a supervised, machine learning model, for it to further classify the selection of data points, whereby said anomalies are detected based on outputs from the supervised model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included supervised machine learning, as disclosed by Anghel in the system disclosed by Konig/Fenner, for the motivation of determining a probability that a customer of Konig is dissatisfied in order to proactively provide agent contact.

Claims 9, 11, 20, 22, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig in view of Fenner in view of Griebeler et al. (US 2015/005157).
Claims 9, 11, 20, 22, 40 and 42: Konig/Fenner does not disclose including providing a dashboard user interface that displays the signal report to the agent for the service provider or customizing a user interface screen provided to the agent for the service provider by the client service system based on the signal report.
Griebeler, however, discloses [0023] Embodiments of the invention provide systems and methods for determining a customer experience value (hereinafter referred to as "CXV") based on calculation of measured values of individual areas related to performance of the entity. More specifically, embodiments of the present invention provide for determining the CXV by calculating, by a server computer (e.g., a server computer of a computing system such as a customer relationship management system, hereinafter referred to as "CRM" system) a customer acquisition value, calculating, by the server computer, a customer retention value, and calculating, by the server computer, an operation efficiency value. In some embodiments, an application of a CRM system may use the CXV to indicate a measure of customer satisfaction. Because customer satisfaction may be affected by customer experience, the CXV may have a relationship with customer satisfaction. As such, the CXV may be used by a CRM application to generate information such as a metric, a measure, a value, a report, or other information, which is expressive of customer satisfaction as a function of the CXV value based on a relationship between customer satisfaction and customer experience. The CRM application may present the generated information in a graphical interface (e.g., a dashboard view or report display), where it can be further analyzed with respect to customer experience. Although embodiments described herein as being included in or implemented using a CRM system, it may be appreciated that the invention may be performed by a computing system external to the CRM system. Such an external computing system may access a CRM system for information used to determine the CXV. Since a system of the present invention may have access to information about the entity (e.g., product/service information, customer feedback information, customer service information, and/or business information), it would be a logical extension for the system to use available information to determine a measure of customer experience (e.g., a CXV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a dashboard/custom GUI, as disclosed by Griebeler in the system disclosed by Konig/Fenner, for the motivation of facilitating the analysis of information such that an agent can easily identify dissatisfied customers requiring intervention.

Claims 15, 16, 23, 35, 36 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig in view of Fenner in view of Bhatt (US 2013/0346067).
Claims 15, 16, 23, 35, 36 and 43: Konig/Fenner does not disclose a false sentiment designation feedback feature for each of the specific one or more client sentiments associated with listed more specific current client cases, the false sentiment designation feedback feature being generated when the agent indicates one or more of the specific one or more client sentiments is a false sentiment designation.
Bhatt, however, discloses [0062] In block 604, the sentiment analysis engine 410, for each of the sub-constructs that are not false-positive, assigns a sentiment indicator from a set of types of sentiment indicators (e.g., polite, aggressive, neutral) using the one or more parsing rules, and assigns a score for the sentiment indicator using the one or more parsing rules. In certain embodiments, the sentiment analysis engine 410 identifies sub-constructs that are not false-positive using the one or more false-positive dictionaries. In certain embodiments, the sentiment analysis engine 410 does not count a false-positive in the scoring. For example, as in the "angry tomatoes" example, the sentiment analysis engine 410 does not consider the word angry as aggressive as it is a false-positive and is excluded from the scoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included false sentiment designations, as disclosed by Bhatt in the system disclosed by Konig/Fenner, for the motivation of ensuring the accuracy of the dissatisfaction prediction system of Konig by consciously ignoring terms that would otherwise indicate dissatisfaction.

Claims 19 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig in view of Fenner in view of Azmoon (US 2019/0227822).
Claims 19 and 39: Konig/Fenner does not disclose an urgency sentiment.
Azmoon, however, discloses [0133] In some embodiments, the user assistance system may score the candidate message based on a sentiment analysis of one or more messages of the conversation between the agent and the user. Sentiment analysis may involve, by way of example, identifying keywords, capitalization of letters, and/or punctuation in one or more messages received from the user and using such criteria to evaluate an emotional state of the user. By studying such conversation messages to estimate the user's emotion, the user assistance system may provide the agent with responses that may be more likely to appeal to the user. For example, if the user's most-recent message reads “I demand that you fix my problem now!!!”, the user assistance system may identify the word “demand” and the use of three exclamation points as indications of the user's emotion. Using this identification, the user assistance system may assign a higher score to a candidate message that convey an apologetic tone and/or a sense of urgency (e.g., “I am very sorry, User Y. We will fix the server as soon as possible.”) than to a candidate message that does not convey such a tone and/or sense of urgency (e.g., “I understand you cannot access the server. I will look into this issue and get back to you.”). Other examples are possible as well.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an urgency sentiment, as disclosed by Azmoon n the system disclosed by Konig/Fenner, for the motivation of aiding in prioritizing an agent’s resources.  By signaling that a customer is in need of immediate assistance, the service provider can better allocate its resources across its customer accounts in order to minimize dissatisfaction among the customers.

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Upstream Works Releases New Software That Personalizes the Contact Center Experience
Wireless News [Jacksonville] 11 July 2016: Next Contact Prediction (NCP) provides agents notifications of the next most likely contact reason -- enabling proactive resolution of issues and reduced customer effort. Coupled with Quick Survey Links, UWF can now provide actionable information on FCR, Customer Effort, Satisfaction, and Net Promoter Score from one application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629